DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,479,837 (hereinafter Hollaender) in view of US Patent Application Publication 2013/0318697 (hereinafter Compton, Jr.).
Regarding claim 1, Hollaender shows a water closet flange mounting plate (fig. 1) for mounting over a first bore in a floor; the mounting plate comprising: a sheet body (1) having a surface area greater than an area of a diameter of the first bore (fig. 1); a second bore (8) formed in the sheet body, the second bore having a diameter smaller than the diameter of the first bore (fig. 3); and a closet flange (15) connected to the sheet body, the closet flange having one or more of mounting holes or mounting slots  (18, 20) for mounting a water closet (2) to the closet flange, the closet flange further having a third bore with a center axis coinciding with a center axis of the second bore; the sheet body is formed having a peripheral portion formed to sit directly on the floor (section adjacent leader line 1 in fig. 3 for example) and a central portion (11) formed to be elevated above the floor when the peripheral portion sits directly on the floor, the central portion including the second bore and closet flange (fig. 3), the elevated central portion (11) having a circular peripheral shape when viewed in a direction perpendicular to the sheet body (fig. 1).
Regarding claims 1 and 6, Hollaender fails to show a height between the peripheral portion and the elevated portion is in a range of 1/4 to ½ inch, or approximately 3/8 inches. However it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate dimension based on the intended function, in the instant case to accommodate a gasket or seal, and therefore to select a height in the range of ¼ to ½ inch or approximately 3/8 inch would be obvious given the typical thicknesses for floor gasket rings.
Regarding claim 1, Hollaender fails to show an entirety of the peripheral portion including an outer peripheral edge of the peripheral portion is planar. Attention is turned to Compton, Jr. which teaches a toilet mounting plate that can optionally include a peripheral lip (22) for catching overflow water around a toilet in a similar manner as the peripheral lip (3) of Hollaender if so desired, or alternately, the lip can be omitted depending on a user’s design choice and need (par. 27). Accordingly, it would have been obvious to one having ordinary to omit the peripheral raised outer edge to result in an entirety of the peripheral portion including the outer peripheral edge of the peripheral portion is planar depending on a user’s designs needs as evidenced by the teachings of Compton, Jr. mentioned above. Under the teachings of Compton, Jr., one of ordinary skill would recognize that the primary function of the mounting plate would remain as intended, and the device would function equally well as a mounting plate for a toilet.

    PNG
    media_image1.png
    330
    758
    media_image1.png
    Greyscale

Regarding claim 4, the sheet body further comprises a plurality of mounting holes formed in the peripheral portion for mounting the sheet body to the floor (note screw heads in fig. 1 that fall within the footprint of the toilet base).
Regarding claim 7, the sheet body is formed in a rectangular shape (fig. 1).
Regarding claim 8, Hollaender shows the sides have a length in the range of 12 – 24 inches fails to show the sides have a length in the range of 10-18 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate length of each side of the sheet body depending on the installation required such as room size, adjacent fixtures, size of the toilet pedestal, etc. and thus to select a range of 10 -18 would be obvious given the known dimensions of standard toilet fixtures and room sizes.
Regarding claim 9, Hollaender fails to show the rectangular shape is a square shape with each length being approximately 14 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate shape and size depending on the installation required such as room size, adjacent fixtures, size of the toilet pedestal, etc. and thus to select a square shape and a length of 14 inches would be obvious given the known dimensions of standard toilet fixtures and room sizes.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollaender and Compton, Jr. as applied to claims 1, 4, and 6 – 7 above, and further in view of US Patent 5,335,849 (hereinafter Forbes).
Regarding claim 10, Hollaender fails to recite the diameter of the second bore is approximately 5-1/4”. Attention is turned to Forbes which shows a flange diameter to be about 5-1/4” (col. 1, ln. 47). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a common, well-known diameter for the second bore of Hollaender to fit standard installations as is well-known in the art and shown by Forbes.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant argues that the elevated portion of Hollaender has the same peripheral shape as that of the toilet being used therewith; the Examiner respectfully disagrees. The elevated central portion (11) can be seen in the plan view of fig. 1 of Hollaender which clearly shows a circular periphery. The sheet body (1) has a periphery that matches the toilet base, but the elevated central portion (11) has a periphery that is circular. The rejection is deemed proper and maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754